Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
        Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US 2014/0230343 A1).
Claim 1; Lam discloses a connecting element (100) for connecting tower portions (2, Figure 6) of a tower (20) of a wind turbine (Figure 1), comprising a fastening surface (Inner surface of 100, Figure 6 which faces Inner surface of tower segments 2) having a shape of a segment of a circumferential surface of a tower portion (As is displayed in the embodiment of Figure 6) and designed to be arranged on the circumferential surface (Figure 6) of the tower portion (2); a connecting surface (Upper surface of section 100 as shown in embodiments of Figure 6) arranged at an angle to the fastening surface (Figures 6) and having a plurality of receptacles (14) for receiving fastening elements (3), a counter surface (Underside of 100 arranged on flange 21 as seen in Figure 6) arranged substantially opposite to the fastening surface (Figure 6); and two lateral surfaces (Radial lateral side surfaces of 100 as seen in Fig. 6) opposite to one another and arranged substantially radially (Arranged around circumference of arch of 100 in Figure 6) wherein the fastening surface, the counter surface, the connecting surface, and the two lateral surfaces form a three-dimensional body (All perimeter surfaces which encompass the three dimensional body of sections 100, Figure 6), wherein when the connecting element is in an installed state in which the fastening surface is fastened to the circumferential surface of the tower portion at the fastening surface (Figure 6), the three-dimensional body has a longitudinal axis that corresponds to the circumferential surface of the tower portion (Vertical axis of 100 of Figure 6 corresponds to height of circumferential surface of tower section 2).
Claim 2; Lam discloses wherein the shape of the fastening surface (Inner circumferential surface of 100, Figure 6) corresponds with an inner circumferential surface of the segment (As is displayed in Figures 6).
Claim 3; Lam discloses wherein the plurality of receptacles are through-holes (Cross-section of 14 as seen in Figures 5-6).
Claim 4; Lam discloses wherein the plurality of receptacles (14) are arranged in one row (As is displayed in Figure 6
Claim 6; Lam discloses wherein in the installed state, the connecting element (100) is fastened to a tower portion (via 3), the connecting surface (Upper surface of section 100) and the counter surface (Opposite under surface of 100) are arranged substantially parallel to one another (Figure 6), the connecting surface (Figure 6) is arranged substantially horizontally (Figure 6), a longitudinal direction of the connecting surface, a longitudinal direction of the counter surface, a longitudinal direction of the fastening surface are arranged substantially tangentially (As displayed in Figure 6), the fastening surface (Inner surface of 100) and the counter surface (Opposite surface to 100) are arranged substantially coaxially to one another (Figure 6), and the fastening surface is arranged substantially vertically (Figure 6).
Claim 7; Lam discloses wherein the fastening surface, the counter surface, the connecting surface and the two lateral surfaces are not arranged in the same plane as each other (as is displayed in Figure 6), the fastening surface, counter surface and two lateral surfaces do not include the plurality of receptacles (As is displayed in Figure 6), the fastening surface has a larger tangential extent than the counter surface (Figure 6).
Claim 8; Lam discloses a tower portion (2) of a wind turbine (20) comprising a plurality (Figure 6) of connecting elements as claimed in Claim 1 (Plurality of 100, Fig. 6) that are arranged on a circumferential surface of the tower portion (Figure 6).
Claim 9; Lam discloses wherein the plurality of connecting elements (100) are spaced apart from one another in the circumferential direction (As is displayed in Figure 6 spaced above and below flanges and spaced circumferentially).
Claim 10; Lam discloses a part of a tower section (21, Figure 6) of a wind turbine comprising two tower portions as claimed in Claim 9 (Figure 6) wherein the two tower portions are connected to one another (As is displayed in Figure 6) via fastening elements (3) which are arranged in the plurality of receptacles (24, Figure 3) of the connecting surfaces of the two tower portions (Figure 6
Claim 11; Lam discloses a tower (5) of a wind turbine (4) comprising a plurality of parts (2, 21) of the tower of the wind turbine as claim in Claim 10 (Figure 1).
Claim 12; Lam discloses a wind turbine (4) comprising the tower (5) as claimed in Claim 11 (Figure 1) and a nacelle (6) arranged on the tower (Figure 1).
Claim 13; Lam discloses forming a tower (5) of a wind turbine (4) wherein the forming comprises arranging a connecting element (100) as claimed in Claim 1 (Figure 6) on a circumferential surface (Inner circumferential surface of 2 as displayed in Figure 6) of a first tower portion (2).
Claim 14; Lam discloses transporting the first tower portion from a first assembly site to a second assembly site (Paragraphs [0003]); and connecting the first tower portion to a second tower portion (As is displayed in Figure 6).
Claim 15; Lam discloses arranging two tower portions (2, Figure 6) as claimed in Claim 7 above one another (2 as shown in Figure 1), connecting the two tower portions by arranging fastening elements (3) in the plurality of receptacles (14) of the connecting elements (100) of the two tower portions (Figure 6).
Claim 17; Lam discloses wherein the plurality of connecting elements (100) are integrally bonded to the circumferential surface of the tower portion (via flanges 21 as is displayed in Figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 2014/0230343 A1) in view of Pedersen et al. (US 2017/0037651).
Claim 16; Lam does not expressly disclose wherein the plurality of receptacles are arranged in two or more rows, wherein each row is spaced apart from an adjacent row in the radial direction.  
Pedersen discloses upper and lower mounting flanges (Labelled at 17 in Figure 1) comprising two circumferentially spaced apart rows of mounting apertures (Figures 2A-5) in the radial direction (Figure 5) for the purpose of providing flanges are also attached to the periphery of the open ends of the cylindrical section so the tower sections, once mounted on top of each other, can be joined together. Similarly, the flanges of adjacent segments and sections are joined using bolts inserted through bolt holes in the flanges.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Lam with wherein the plurality of receptacles are arranged in two or more rows, wherein each row is spaced apart from an adjacent row in the radial direction, as taught by Pedersen, in order to provide the invention of Lam with a plurality of circumferentially spaced rows of apertures for connecting vertically adjacent tower sections which provides extra support through a greater number of fasteners on said uppermost flanges. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.G/Examiner, Art Unit 3635          

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635